DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-14, 16-19, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication to Cox 2012/0224823US in view of the US Patent to Baldwin 9,905957US.
In terms of claim 1, Cox teaches a fiber-optic connection assembly (Figure 5) comprising: a cable (Figure 5: 500), a fastener (Figure 5: 412/420), a fiber-optic connector (Figure 5: 502) and an adapter (Figure 5: 10), the cable (500) terminating with the fiber-optic connector (Figure 5: 500 and 502) and extending away from the adapter (Figure 5: 500 is extending away from 502), the fiber-optic connector (502) being removably connected to the adapter (See Figure 4: 500 and 502, and 412/420) )with the fastener (See Figure 5: 412/420), the adapter (10) comprising a protrusion (Figure 4: 10 has protrusion on the side walls that abuts walls 410); and a cover (404) 
Cox does not teach wherein the cover (Figure 5: 404) being configured to inhibit unintended access to the fastener since the cover 404 is coupled to hinge 420 there are no features which prohibit unintended access to the fastener 412 or 420.
Baldwin does teach a cover 54 which are locked to a base (26) as shown in Figure 9. The cover is further configured to inhibit unintended access to the fastener by having a tab that covers up the locking mechanism 96. The tab 98 prevents unintended access to the fastener 98. It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the cover of Cox 404 to have a tab similar to 98 on the outside of the cover and cover both the area of 404 which mates with 420 to prevent unintended opening of the cover and the base. The modification ensure a more secure mechanical connection of the cover to the base and prevents accidental opening of the cover.
As for Claim 2, Cox teaches fiber-optic connection assembly of claim 1, wherein the movement- inhibition arrangement (side wall 410) is a protrusion-engagement 
As for Claim 3, Cox teaches fiber-optic connection assembly of claim 1, wherein the passageway is configured to removably receive at least a portion of the fiber-optic connector and at least a portion of the adapter (Figure 4: passageway is define by the internal cavity within the cover 404).
As for Claim 4, Cox teaches fiber-optic connection assembly of claim 1, wherein the fastener (412) comprises a releasably-engaged connection between the fiber-optic connector and the adapter (the fastener 412 holds the connector 502 and the adapter 10 within the cavity of cover 404, when the adapter is release by engagement of fastener 412, the connector 502 is able to be freely remove from adapter 10).

As for Claim 5, Cox teaches fiber-optic connection assembly of claim 1, wherein the protrusion projects away from the adapter (See Figures 4 and 5: wherein the projection from the sidewalls of top and bottom are projected away from the middle of the adapter 10)

As for Claim 6, Cox teaches fiber-optic connection assembly of claim 1, wherein the movement-inhibition arrangement (Figure 4: sidewall 410 engage sidewall of 

As for Claim 11, Cox teaches fiber-optic connection assembly of claim 1, wherein the cover (404) comprises a substantially rigid monolithic structure (See Figure 4 and 5).

As for Claim 12, Cox teaches fiber-optic connection assembly of claim 1, wherein the cover (404) comprises a channel (internal cavity of 404) configured to allow the cable (500) to be inserted therethrough (Figures 4 and 5).

As for Claim 13, Cox teaches fiber-optic connection assembly of claim 1, wherein the cover (404) comprises a channel defined by a clearance (see opening of 424) that is wider than the width of the cable (500) and narrower than the width of the fiber-optic connector and the adapter (See Figures 4 and 5: 424, 502 and 500).

As for Claim 14, Cox teaches fiber-optic connection assembly of claim 1, wherein the cover (404) comprises a channel extending along the entire length of the cover (Figures 4 and 5: internal section of 404).

As for Claim 16, Cox teaches fiber-optic connection assembly of claim 1, wherein the cover comprises a unitary structure (Figure 4: 404).


As for Claim 18, Cox teaches fiber-optic connection assembly of claim 1, wherein the pair of sections (428 and 43) are pivotally connected to each other along a hinge ([0008, 0014, and 0029]).
As for Claim 19, Cox teaches fiber-optic connection assembly of claim 1, wherein the cover (Figure 4: 404) comprises an open position (Figure 4) and a closed position (Figure 6), the cover configured to be in the closed position (Figure 6) when mounted about the fiber-optic connector and the adapter (Figure 6).
In terms of claim 30, Cox teaches a fiber optic connection assembly comprising: a cable (Figure 5: 500), a fastener (Figure 5: 412/420), a fiber-optic connector (Figure 5: 502) and an adapter (Figure 5: 10), the fiber optic connector being removably connected to the adapter with the fastener (See Figure 5: 502 and 10) the cable (500) terminating with the fiber-optic connector (Figure 5: 500 and 502) and extending away from the adapter (Figure 5: 500 is extending away from 502), and a cover (404) having a connection end (See Figure 4: right side), a cable receiving end (See Figure 4: left side); and a passageway extending between the connection end and the cable receive end (See middle portion of 404), the cover (404) comprising a movement-inhibition arrangement (404 contains sidewalls 410 which abuts with the adapter and inhibit movement) between the connection end and the cable receiving end, the cover (404) being removably mounted over the fastener (See Figure 4 which has a mounting position that is not mounted over the faster 412; Figure 6: cover 404 is mounted over 
Cox does not teach wherein the cover (Figure 5: 404) being configured to inhibit unintended access to the fastener since the cover 404 is coupled to hinge 420 there are no features which prohibit unintended access to the fastener 412 or 420; and wherein the movement inhibition arrangement is a circumferential lip that extends inwardly, the circumferential lip being removably engage with a protrusion.
Baldwin does teach a cover 54 which are locked to a base (26) as shown in Figure 9. The cover is further configured to inhibit unintended access to the fastener by having a tab that covers up the locking mechanism 96. The tab 98 prevents unintended access to the fastener 98. The top surface of tab 98 extends inwardly to touch the surface of the circumferential to form a lip on the surface of 26; wherein lip of tab 96 is being removably engage with a protrusion (96) wherein the lip is discontinuous (See hole that allows 96 to fit).  It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the cover of Cox 404 to have a tab similar to 98 on the outside of the cover and cover both the area of 404 which mates with 420 to prevent unintended opening of the cover and the base. The modification ensure a more secure mechanical connection of the cover to the base and prevents accidental opening of the cover.

Claims 9, 15, 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication to Cox 2012/0224823US in view of the US Patent to Baldwin 9,905957US.

Embodiment 1 (Figures 4 and 5) does not teach wherein cover comprises a collar section and a tapered section, the collar section having a wider clearance than the tapered section,  wherein the cover comprises a substantially circular cross-sectional geometry in the close positioned.
Embodiment 2 (Figures 7 and 9) does teach wherein the cover comprises a collar section (Figure 9 see are of 610 which is a wider collar) and a tapered section (see tapered area 606 and 504), the collar section (area of 610) having a wider clearance than the tapered section (Figure 9: area of 610 and 606), wherein the cover (610) comprises a substantially circular cross-sectional geometry in the close positioned (See Figure 9). It would have been obvious to one of ordinary skill in the art at the time of filing of the current application to modify the Embodiment 1 (Figures 4 and 6) housing shape to have a circular cross section and a collar and tapered section in order to snug fit the adapter (10) as shown in Figure 10 to ensure a tight coupling with the connector 502). This modification will result in enhance the alignment because it contains a second mechanism to ensure coupling is maintain outside of the fastener in Figure 4 and 5.
Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication to Cox 2012/0224823US in view of the US Patent to Baldwin 9,905957US and further in view of the US Patent to Conner 9,507,102US.

Conner a housing 100 that houses a connector 22 and an adapter 12 having a lip portion (40 and 43 as shown in Figure 2) which holds the connector and adapter inner shell in place (Figure 2: 40 and 43); wherein the cover (Figure 2; 60) is configured to rotate with respect to the fiber optic connector and adapter (Col 4 lines 20-45). The lip portion (43) is discontinuous having multiple fins along a circumference of the inner shell 30). It would have been obvious to one of ordinary skill in the art before the current filing date of the application to modify the lip portion of Cox to have a lip portion that is circumferential disposed around the adapter and connector in order to provide strain relief to connector / adapter assembly (Column 4 lines 1-20). This modification will increase the durability of the device while improving coupling performance over time and prevent coupling breakdown.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 30 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In this particular case the newly amended limitation was rejected in view of newly cited prior art to Baldwin as detailed above.
This action is therefore made FINAL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        



/SUNG H PAK/Primary Examiner, Art Unit 2874